DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Joe McKinney Muncy on 04/29/2021.

In the Claim:

1. (Currently Amended) An automatic method for tracking structural modal parameters, wherein: 
step 1: extraction of modal parameters from different response segments
select the random responses 
    PNG
    media_image1.png
    35
    235
    media_image1.png
    Greyscale
，
    PNG
    media_image2.png
    23
    96
    media_image2.png
    Greyscale
 recorded from acceleration sensors installed on an [[the]] engineering structure as the response segment 
    PNG
    media_image3.png
    20
    15
    media_image3.png
    Greyscale
, where 
    PNG
    media_image4.png
    15
    13
    media_image4.png
    Greyscale
 means a measuring point number and 
    PNG
    media_image5.png
    20
    20
    media_image5.png
    Greyscale
 is a number of samples; Natural Excitation Technique is used to obtain a correlation function matrix 
    PNG
    media_image6.png
    28
    39
    media_image6.png
    Greyscale
 with different time delays 
    PNG
    media_image7.png
    16
    13
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    116
    276
    media_image8.png
    Greyscale
               (1)
where 
    PNG
    media_image9.png
    29
    44
    media_image9.png
    Greyscale
 is a cross-correlation function between the measuring points 
    PNG
    media_image10.png
    19
    11
    media_image10.png
    Greyscale
 and 
    PNG
    media_image11.png
    23
    15
    media_image11.png
    Greyscale
; 
construct Hankel matrix 
    PNG
    media_image12.png
    28
    84
    media_image12.png
    Greyscale
 and 
    PNG
    media_image13.png
    28
    60
    media_image13.png
    Greyscale
 by the correlation functions 
    PNG
    media_image14.png
    28
    39
    media_image14.png
    Greyscale
:

    PNG
    media_image15.png
    113
    452
    media_image15.png
    Greyscale
        (2)
set 
    PNG
    media_image16.png
    20
    39
    media_image16.png
    Greyscale
, and then Eigensystem Realization Algorithm is performed on the matrix 
    PNG
    media_image12.png
    28
    84
    media_image12.png
    Greyscale
 to calculate modal parameters with various modal orders, including the system eigenvalues, frequencies, damping ratios, mode shapes and the modal observability vectors, which range from the even number 
    PNG
    media_image17.png
    20
    16
    media_image17.png
    Greyscale
 to 
    PNG
    media_image18.png
    25
    31
    media_image18.png
    Greyscale
 with the order increment of 
    PNG
    media_image17.png
    20
    16
    media_image17.png
    Greyscale
;
preset a tolerance limit of frequency difference 
    PNG
    media_image19.png
    28
    37
    media_image19.png
    Greyscale
, a tolerance limit of damping difference 
    PNG
    media_image20.png
    28
    36
    media_image20.png
    Greyscale
 and a tolerance limit of Modal Assurance Criterion (MAC) 
    PNG
    media_image21.png
    27
    55
    media_image21.png
    Greyscale
; the modes which are satisfied with the three tolerance limits are considered as stable modes; two stable modes in successive model orders will be grouped into one cluster if their frequency difference is less than 
    PNG
    media_image22.png
    28
    37
    media_image22.png
    Greyscale
 and the MAC is more than 
    PNG
    media_image23.png
    27
    55
    media_image23.png
    Greyscale
; clusters with a number of stable modes exceeds the limit 
    PNG
    media_image24.png
    25
    25
    media_image24.png
    Greyscale
 are considered as physical clusters; the averages of the modal parameters in each physical cluster are considered as the identification results of a response segment 
    PNG
    media_image25.png
    20
    15
    media_image25.png
    Greyscale
, including the system eigenvalue 
    PNG
    media_image26.png
    27
    27
    media_image26.png
    Greyscale
, frequency 
    PNG
    media_image27.png
    27
    27
    media_image27.png
    Greyscale
, damping ratio 
    PNG
    media_image28.png
    27
    25
    media_image28.png
    Greyscale
 mode shape vector 
    PNG
    media_image29.png
    27
    29
    media_image29.png
    Greyscale
 and modal observability vector 
    PNG
    media_image30.png
    37
    273
    media_image30.png
    Greyscale
, where the superscript 
    PNG
    media_image31.png
    19
    16
    media_image31.png
    Greyscale
 indicates the transposition;
step 2: track the modes from various response segments
set 
    PNG
    media_image32.png
    20
    39
    media_image32.png
    Greyscale
, the 
    PNG
    media_image33.png
    23
    17
    media_image33.png
    Greyscale
 modes estimated from the response segment 
    PNG
    media_image34.png
    20
    15
    media_image34.png
    Greyscale
 as initial reference modes, where frequencies 
    PNG
    media_image35.png
    33
    159
    media_image35.png
    Greyscale
 and a modal observability matrix 
    PNG
    media_image36.png
    33
    185
    media_image36.png
    Greyscale
 are respectively marked as a reference frequency vector 
    PNG
    media_image37.png
    33
    202
    media_image37.png
    Greyscale
 and a reference observability matrix 
    PNG
    media_image38.png
    33
    229
    media_image38.png
    Greyscale
;

    PNG
    media_image39.png
    28
    37
    media_image39.png
    Greyscale
 to obtain a reference modal subspace 
    PNG
    media_image40.png
    25
    23
    media_image40.png
    Greyscale
 and its orthogonal complement subspace 
    PNG
    media_image41.png
    25
    25
    media_image41.png
    Greyscale
:

    PNG
    media_image42.png
    60
    303
    media_image42.png
    Greyscale
              (3)
where the superscript 
    PNG
    media_image43.png
    19
    19
    media_image43.png
    Greyscale
 represents the complex conjugate transpose; since the modes estimated from the same response segment are uncorrelated, the rank of the matrix 
    PNG
    media_image39.png
    28
    37
    media_image39.png
    Greyscale
 equals to the order of the reference modes;
for the response segment 
    PNG
    media_image44.png
    20
    41
    media_image44.png
    Greyscale
, the 
    PNG
    media_image45.png
    16
    17
    media_image45.png
    Greyscale
 modes are calculated, where the frequencies 
    PNG
    media_image46.png
    33
    165
    media_image46.png
    Greyscale
 and the modal observability matrix 
    PNG
    media_image47.png
    33
    193
    media_image47.png
    Greyscale
; for each mode 
    PNG
    media_image48.png
    23
    15
    media_image48.png
    Greyscale
 obtained from the response segment 
    PNG
    media_image44.png
    20
    41
    media_image44.png
    Greyscale
, the correlations 
    PNG
    media_image49.png
    20
    61
    media_image49.png
    Greyscale
 between the modal observability vector 
    PNG
    media_image50.png
    28
    35
    media_image50.png
    Greyscale
 and the reference modal subspace 
    PNG
    media_image40.png
    25
    23
    media_image40.png
    Greyscale
 as well as the orthogonal complement subspace 
    PNG
    media_image41.png
    25
    25
    media_image41.png
    Greyscale
 are respectively calculated as:

    PNG
    media_image51.png
    36
    291
    media_image51.png
    Greyscale
                 (4)

    PNG
    media_image52.png
    36
    295
    media_image52.png
    Greyscale
                (5)
where 
    PNG
    media_image53.png
    20
    20
    media_image53.png
    Greyscale
 indicates the angle between the subspace and the vector;
if
    PNG
    media_image54.png
    33
    284
    media_image54.png
    Greyscale
, mode 
    PNG
    media_image55.png
    23
    15
    media_image55.png
    Greyscale
 will be marked as traceable, otherwise mode 
    PNG
    media_image55.png
    23
    15
    media_image55.png
    Greyscale
 will be marked as untraceable; assuming that 
    PNG
    media_image56.png
    19
    15
    media_image56.png
    Greyscale
 (
    PNG
    media_image57.png
    21
    45
    media_image57.png
    Greyscale
) modes can be selected as traceable modes from the 
    PNG
    media_image58.png
    16
    17
    media_image58.png
    Greyscale
 identified modes, the remaining 
    PNG
    media_image59.png
    17
    39
    media_image59.png
    Greyscale
 modes are untraceable; frequencies and a modal observability matrix of the traceable modes are respectively reformulated as 
    PNG
    media_image60.png
    33
    165
    media_image60.png
    Greyscale
 and 
    PNG
    media_image61.png
    33
    192
    media_image61.png
    Greyscale
; the traceable mode 
    PNG
    media_image62.png
    20
    13
    media_image62.png
    Greyscale
 from the response segment 
    PNG
    media_image44.png
    20
    41
    media_image44.png
    Greyscale
 and the reference mode 
    PNG
    media_image63.png
    19
    17
    media_image63.png
    Greyscale
 will be grouped into one cluster if they satisfy:

    PNG
    media_image64.png
    67
    361
    media_image64.png
    Greyscale
              (6)

    PNG
    media_image65.png
    67
    369
    media_image65.png
    Greyscale
              (7)

    PNG
    media_image66.png
    33
    400
    media_image66.png
    Greyscale
            (8)

    PNG
    media_image67.png
    33
    407
    media_image67.png
    Greyscale
            (9)
where modal observability correlation (
    PNG
    media_image68.png
    20
    48
    media_image68.png
    Greyscale
) indicates the correlation of two modal observability vectors;
the union of the 
    PNG
    media_image69.png
    17
    39
    media_image69.png
    Greyscale
 untraceable modes and the existing reference modes are updated as the new reference modes which can be used for the next tracking; the new reference frequency vector and the new reference modal observability matrix can be respectively expanded as 
    PNG
    media_image70.png
    33
    349
    media_image70.png
    Greyscale
 and 
    PNG
    media_image71.png
    33
    387
    media_image71.png
    Greyscale
; for the modal parameter from the response segments 
    PNG
    media_image72.png
    23
    79
    media_image72.png
    Greyscale
, the tracking procedures are the same as above.

Allowable Subject Matter
3.	Claim 1 is allowed.

	Claim 1 is allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “System Identification of Alfred Zampa memorial Bridge Using Dynamic Field Test Data”, He et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein tracking modes of vibration modal parameters including modal observability correlation MOC such that untraceable modes and existing reference modes are updated as new reference modes which can be used for the next tracking including equations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Note: the previous 101 rejection is withdrawn based on the amendment requiring the random responses recorded from acceleration sensors installed on the engineering structure like a bridge in the instant application.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864